
	
		I
		112th CONGRESS
		1st Session
		H. R. 2402
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Webster
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To specify the priority of the obligations of the United
		  States Government if the debt ceiling is reached.
	
	
		1.Short titleThis Act may be cited as the
			 Prioritize Spending Act of 2011.
		2.Priority of
			 payments if the debt ceiling is reachedIn the event that the debt of the United
			 States Government, as defined in section 3101 of title 31, United States Code,
			 reaches the statutory limit, amounts necessary for obligations incurred by the
			 Government of the United States shall be made available to the following
			 obligations before all other obligations and shall be made available as
			 prioritized in the following order (with items listed in descending order of
			 prioritization):
			(1)Amounts necessary
			 to carry out the authority of the Department of the Treasury provided in
			 section 3123 of title 31, United States Code, to pay with legal tender the
			 principal and interest on debt held by the public.
			(2)Such amounts as the Secretary of Defense
			 (and the Secretary of Homeland Security in the case of the Coast Guard)
			 determines to be necessary to continue to provide pay and allowances (without
			 interruption) to members of the Army, Navy, Air Force, Marine Corps, and Coast
			 Guard, including reserve components thereof, who perform active service.
			(3)Such amounts as
			 the President certifies to the Congress are necessary to carry out vital
			 national security priorities.
			(4)Amounts necessary to carry out the
			 authority of the Commissioner of Social Security to pay monthly old-age,
			 survivors', and disability insurance benefits under title II of the Social
			 Security Act.
			(5)Amounts necessary to make payments under
			 the Medicare program under title XVIII of the Social Security Act.
			
